Order entered May 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-11-01728-CV

                          IN THE INTEREST OF S.N.Z., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 417-50064-06

                                            ORDER
                       Before Justices Lang-Miers, Murphy, and Fillmore

       This is an appeal from an order in a suit to modify the parent-child relationship. The

record in this case shows that appellant, Teri Lyn Zeiler, timely requested the trial court to state

its specific reasons for any deviations from the standard possession order. See TEX. FAM. CODE

ANN. § 153.258 (West 2008). The order that is the subject of this appeal is dated February 20,

2012. The February 20 order deviates from a standard possession order, but the judge did not

state his specific reasons for the deviation. On appeal, appellant complains of the trial court’s

failure to state his reasons under family code section 153.258. We sustain her issue.

       We ORDER the trial court to transmit, within THIRTY DAYS of the date of this order,

a supplemental record containing written findings of fact and conclusions of law that state the

specific reasons for the variance from the standard possession order.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated at the earlier of THIRTY DAYS from the date of this order or when the

findings and conclusions are filed.


                                                /s/   ELIZABETH LANG-MIERS
                                                      PRESIDING JUSTICE